DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments 
Amendments filed 20 June 2021 have been fully considered. Applicant argues that references used have not been explained to be analogous art. The Office disagrees. The Examiner’s Answer of 7 June 2018 fully addresses references as analogous art. The PTAB agreed in its decision of 30 March 2020 stating “In the Final Action and the Answer, the Examiner addresses the other arguments Appellant made, including those concerning motivations to combine references. As indicated above, we agree with and adopt the Examiner’s reasoning regarding those arguments.” The applicant is directed to review both documents for clarity. 

Election/Restrictions
Newly amended claims 37-46 and 50-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II. Newly submitted claim 37 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 37-46 and 50-54 are now drawn to a nonelected species II, elected on 12 July 2017.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-46 and 50-54 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which  the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55-57, 60-61, and 63-65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2007.0126884) in further view of view of Kitaura (US 2007.0132725).
Regarding claim 55, Xu disclose:
A television set for a human face detection based control of a device, the television set comprising in a single enclosure: a digital camera mechanically fixed to the device for capturing an image in a digital data form; an image processor coupled to receive the image and for applying a face 
While Xu at [0048] describes increasing the brightness in response to user action (e.g., detection), it is not explicit as to, but Kitaura disclose:
a switch connected to be actuated by the first control signal (see [0008, 0245]; where a switch controls power, power on event in response to detected element)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the known techniques of Kitaura, to that of Xu to allow touchless control over the power of the display device ([0012]).
Regarding claim 56, the rejection of claim 55 is incorporated herein. Xu further disclose:
a second timer for signaling a second pre- set time period,  the second timer is coupled to  the controller for detecting the human face in the captured image for the second pre-set period, and wherein  the controller generates the first control signal in response to detecting the human face image for the second time period followed by not detecting the human face image in the captured image for the first time period (see Fig. 2; [0018, 0048, 0051]; where first timer is equal to second timer such that the second time period the face is detected, and then first signal generated when face is detected and not detected). 
Regarding claim 57, the rejection of claim 55 is incorporated herein. Xu further disclose:

Regarding claim 60, the rejection of claim 55 is incorporated herein. Kitaura further disclose:
 the switch is connected between a power source and the device, for powering the device in response to the first control signal (see [0008, 0245]; controlling power to device by a switch)
Regarding claim 61, the rejection of claim 60 is incorporated herein. Xu and Kitaura disclose:
operative to actuate  the switch and to supply power to the device is response to the detection of the human face image in the captured image (see Xu [0048] controlling power to device based on detection of image; Kitaura [0008, 0245]; controlling power to device by switch).
Regarding claim 63, the rejection of claim 59 is incorporated herein. Kitaura further disclose:
 the switch is housed within the single enclosure (see Fig. 1, 2).
Regarding claim 64, the rejection of claim 55 is incorporated herein. Xu further disclose:
the digital camera is positioned such that the image captured is substantially in front of a display screen of said television set (see [0014-0015, 0031]; camera positioned such that faces o views of television (e.g., substantially in front of tv; are captured). 
Regarding claim 65, the rejection of claim 55 is incorporated herein. Xu further disclose:
 the television set is operative to blank the display of  the television set in response to not detecting the human face image in the captured image (see [0048]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 66, 69-77 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xu (US 2007.0126884).
Regarding claim 66, Xu disclose:
A method for controlling a television set having a screen, the method comprising the steps of: disposing the television set having a single enclosure; disposing a digital camera for capturing the image in a digital data form and attaching the digital camera to the single enclosure; capturing an image of a scene substantially in front of the screen; applying a face detection algorithm to detect a human face image in the captured image; non-detecting the human face image in the captured image after detecting the human face image in the captured image; and affecting the screen in response to the non-detecting the human face image in the captured image (see [0005-0006, 0013, 0018, 0051, 0048]; digital camera 110 for capturing digital image, connected (attached) to the television set; capturing image of user in front of television; applying face detection to detect human face; not detecting human face after detecting human face, and affecting the screen in response (e.g., energy saving control signal).
Regarding claim 69, the rejection of claim 68 is incorporated herein. Xu further disclose:
the step of mechanically fixing the digital camera to the television set (see [0002, 0006]; attached camera)
Regarding claim 70, the rejection of claim 66 is incorporated herein. Xu further disclose

Regarding claim 71, the rejection of claim 70 is incorporated herein. Xu further disclose
the affecting of the screen is in response to the non-detecting the human face image in the captured image for a first time period (see [0048]).
Regarding claim 72, the rejection of claim 66 is incorporated herein. Xu further disclose
the step of measuring a time period of the detecting of the human face image in the captured image (see [0048, 0051]; brightening display after face returns).
Regarding claim 73, the rejection of claim 72 is incorporated herein. Xu further disclose
affecting of the screen is in response to the detecting the human face image in the captured image for a first time period (see [0048, 0051]).
Regarding claim 74, the rejection of claim 66 is incorporated herein. Xu further disclose
operative for the non-detecting of the human face image in the captured image for a first time period after detecting the human face image in the captured image for a second time period (see [0048]; where the second time period is when user is present, then leaves and when gone such that  non-detection occurs during first time period).
Regarding claim 75, the rejection of claim 66 is incorporated herein. Xu further disclose
the affecting of the screen comprising switching of a signal (see [0048]; power signal).
Regarding claim 76, the rejection of claim 75 is incorporated herein. Xu further disclose
the signal is a power signal (see [0048]).
Regarding claim 77, the rejection of claim 66 is incorporated herein. Xu further disclose
the affecting of the screen comprising blanking the display on the screen (see [0048]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH BUKOWSKI/
Primary Examiner, Art Unit 2621